 

 

 

 

 

 

 

 

 

§ usda 2r)N'Y`
UNITED sTA”rEs DISTRICT coURT §§;M:§ C§‘§MHNT
\
soUTHERN DISTRICT oF NEW YORK §§ ELEC l RGNICM'LY HLED
............................................................... 11 i roe #. __,_1, 1__"1.1.11“1
§§ marin eisen _U,QQ/_ if
UNrrEI) sTATEs oF AMERICA, 1
-against- : 18 Cr. 76 (PAC)
LUIs oMAR vARGAs, ; oPlNroN AND oRDER
Defendant.
_____________ nn ,......-"~.-_ ________ __¢..¢_¢.¢._....“..X

HONORABLE PAUL A. CROTTY, United States District Judge:

Under a three-count indictment defendant Luis Omar Vargas (Vargas or “Defendant”) is
charged with: (i) conspiracy to commit health care fraud in violation of 18 U.S.C. § 1347; (ii)
health care fraud in violation of 18 U.S.C. § 1347 and 2; and (iii) conspiracy to violate the Anti-
Kickback statute in violation of 42 U.S.C. § 1320a~7(b)(2). Both parties submit motions in limine
in advance of trial scheduled to begin November 26, 2018. For the reasons that follow, the
Government’s motions, filed on November 8, 2018 and November 16, 2018, are GRANTED in
part and DENlED in part. Defendant’s motion is DENIED.

I. Background

This case arises from an alleged fraud scheme uncovered at the Dental Express Broadway,
P.C. (“Dental Express”) located in the vicinity of West 16 l st Street, Manhattan, New York. Dental
Express is alleged to have recruited patients on Medicaid and paid them $25 to undergo minimal
dental procedures, which it then billed to Medicaid, along With additional services not provided
Vargas’ alleged role in the scheme, as an employee of his co~defendant Mehmet Dikengil, Was to
provide dental services and submit false claims to Medicaid for reimbursement Since Medicaid

only accepts claims from licensed dentists, and Vargas is not licensed in the United States, Vargas

allegedly submitted claims under Dikengil’s name, adding to the fraud. This scheme allegedly

occurred from at least 2014 through November 2017 and resulted in fraudulent claims amounting

to over one million dollars

II.

Government’s Motions in Limine

The Government moves in limine to admit or preclude certain evidence at trial, as

described below:

1)

2)

3)

4)

5)

6)

7)

'I`he admission of evidence that Defendant performed unlicensed dental work at his
home;

The admission of certain portions of Defendants’ post-arrest statement and the
preclusion of other portions;

The preclusion of cross examination of the Government’s cooperating Witnesses
about prior drug use;

The preclusion of cross examination of the Governrnent’s confidential sources about
unrelated undercover operations;

The preclusion of cross examination into one of the Governrnent’s cooperating
Witness’s: (i) involvement in domestic violence incidents With her eX-husband; (ii)
extra-marital affair; (iii) attempted suicide; (iv) diagnosis of depression and anxiety
and use of prescription medication for treatment; (v) rejection of Defendant’s
arnoi'ous overtures; and (vi) intimate encounter With Defendant, alleged to be
nonconsensual;

The preclusion of testimony about Defendant’s personal circumstances or potential
consequences that may arise from Defendant’s conviction; and

The preclusion of evidence that Defendant was a licensed dentist in Peru.

The motion is DENIED in part and GRANTED in part.

(1) Evidence of Defendant’s Unlicensed Dental Work Practice

Defendant opposes this request and seeks to prevent the admission of evidence of

Defendant’s alleged unlicensed home practice of dentistry because it is not relevant, “tends to

confuse the issues, and risks giving rise to a prohibited character inference.” Defendant’s
Motion, Dkt. 57, at 1; Fed. R. Evid. 401; 402; 403. Defendant is Willing to concede “he engaged
in some dental Work that he was not licensed to do,” and argues this concession is enough;
further evidence on this issue “is substantially outweighed by prejudice and overshadowed by
[the] concession.” Defendant’s Opposition to Government’s l\/[otion, Dkt. 63 (“Def. Opp.”) at 9.
These arguments are rejected.

The Governrnent intends to introduce photos of a dental chair and other dental equipment
found in Defendant’s residence, Defendant’s statements admitting that he treats patients, without
a dental license, in his home and accepts cash payments, and evidence that Vargas treated one of
his co-defendants at his home. This constitutes evidence of Defendant’s intent, knowledge,
motive and absence of mistake or accident and his relationship of trust With a co»defendant, all of
which relate to his health care fraud and conspiracy charges, and which the Defendants’
concession alone will not provide. See Fed. R. Evid. 404(b)(2). That Defendant accepted cash
payments only in his house demonstrates knowledge that he could not bill for services under his
own name at Dental Express. Fui'ther, the prejudicial effect of this evidence does not outweigh
its probative value', it is no more “sensational or disturbing than the crimes With which
[Defendant is] charged.” U.S. v. Pirre, 960 F.Zd 1112, 1120 (2d Cir. 1992) (citation and internal
quotation marks omitted).

Defendant’s concern about jury confusion can also be remedied by a limiting instruction
United States v. Riccardi, 620 F. App')t 11, 15 (Zd Cir. 2015). if Defendant disagrees With the
proposed instruction provided by the Government, (Dkt. 64 at 46-47), he is invited to submit
alternative language for the Court’s considerationl

Accordingly, the motion is GRANTED.

(2) Relevant Portions of Defendant’s Post-Arrest Statements

The Government seeks to admit portions of Defendant’s post~arrest statement while
precluding other statements Specifically, the Government seeks to admit Defendant’s
statements about his prior work experience, his practicing dentistry without a license in his horne
and at Dental Express, and his awareness about the office’s kickback payments to patients and its
use of patient recruiters. The Government seeks to preclude Defendant’s statements that he
never paid patients, and that his boss was always present when he filled out medical charts.

The Defendant’s prior statements are admissible when offered by the Government
pursuant to Rule 801(d)(2)(A) of the Federal Rules of Evidence, but the additional statements are
not precluded lf the jury is only permitted to hear some of the Defendants’ post-arrest
statements, they may assume no other statements were made. Since the statements the
Government seeks precluded will likely form part of Defendants’ defense at trial, their omission
could lead the jury to conclude they are a recent fabrication, inaccurately undercutting his
credibility Admitting the Defendants’ entire statement is necessary under Federal Rule of
Evidence 106 to “avoid misleading the jury, or to ensure fair and impartial understanding of the
admitted portion.” Unired States v. Johnson, 507 F.3d 793, 796 (2d Cir. 2007) (citation and
internal quotation marks omitted).

Accordingly, the motion is GRANTED in part and DENIED in part.

(3) Cross Examination into Cooperating Witnesses’ Prior Drug Use

The Government seeks to preclude cross-examination into the prior drug use of two of its
cooperating witnesses Cooperating Witness l (“CW~l”) is a former employee of the clinic who
Will testify about the clinic’s fraudulent practices and Defendant’s knowledge of the fraud.

Cooperating Witness 2 (“CW~Z”) is a former Dental Express recruiter who will testify about the

office’s recruiting practices and Defendant’s knowledge of them. According to the Government,
CW-l has used synthetic marijuana on two or three occasions and CW-2 started using cocaine in
2012, and currently uses cocaine on a monthly basis. The Government says neither cooperating
witness ever used drugs with the Defendant or While working at Dental Express.

The Government argues that this evidence has no probative value and “is particularly
likely to serve only to harass or embarrass,” Warranting preclusion under Federal Rule of
Evidence 403. Government’s Motion, Dkt 56 (“Gov. Mo.”) at l2. This argument is rejected as
preemptive While CW-l and CW-2’s prior drug use may be unrelated to their credibility as
witnesses, the Court cannot conclude that at this time. If Defendant has a good faith basis for
believing that either CW-l or CW-2 used drugs while working, or that they lied about their drug
use to the Government, such conduct would be highly relevant; it speaks directly to their
credibility as witnesses and the reliability of the observations they made while working at Dental'
Express. Fed. R. Evid. 608(b)(l). Of course, if Defendant seeks to introduce this evidence for a
different, improper purpose at trial, nothing in this order prevents the Government from
reasserting its objection at that time.

Accordingly, the motion is DENlED.

(4) Cross Examination of Confidential Sources into Unrelated Undercover Operations

The Government intends to introduce testimony from two private citizens (“UC~l” and
“UC-2”) and a law enforcement officer (“UC-3”) who posed as patients at Dental Express and
recorded conversations with Vargas. rl"he Government seeks to preclude cross-examination into
the UCs’ undercover work in other operations and into the name and identity of UC-l to protect

their identities and the integrity of ongoing operations The Court agrees that other than Giglt'o

material, information about the UCs’ unrelated undercover work and identities is not relevant,
risks harm to ongoing investigations, and is not admissible
Accordingly, the motion is GRANTED.

(5) Cross Examination into a Cooperating Witness’ Marriage and Domestic Violence
Incidents, Mental I-Iealth Issues, and Relationship with Defendant

The government seeks to preclude cross-examination of CW-l into these subjects
because “{n]one of the subjects have any bearing on CW-l ’s character for truthfulness, and are
entirely unrelated to the instant case.” Government’s Supplemental l\/lotion, Dkt. 68 (“Gov.
Supp. Mo.”) at 4. The Court agrees that evidence about CW~l ’s relationship with her ex-
husband, including incidents of domestic violence and her extra~marital affair, is irrelevant and
inadmissible', but the Government’s arguments regarding CW~l’s mental health, suicide attempt
and relationship with Defendant are rej ected.

CW-l’s suicide attempt, mental health history, and her relationship with Defendant are
relevant to her potential bias and motive for testifying at trial. lt bears directly on her “character
for truthfulness or untruthfulness,” Fed. R. Evid. 608(b)(l), implicating the Defendant’s Sixth
Amendment right to “confront the witnesses against him.” Fuentes v. Grijj‘in, 829 F.3d 233, 247
(2d Cir. 2016).

Accordingly, this motion is GRANTED in part and DENlED in part.

(6) Testirnony Al)out Defendant’s Personal Circumstances or Potential Consequences of
Conviction

The Government seeks to bar testimony from the Defendant about his personal
circumstances, including his family or legal status, and any potential consequences, including
deportation, which could result from his conviction Defendant does not object to this motion

but reserves the right to present character witnesses and “if relevant to the facts in issue after

hearing the government’s case, present information about the defendant’s family, work
background, and other personal matters.” Def. Opp. at ll. The Court agrees that testimony
regarding the immigration consequences of Defendant’s conviction is inadmissible, see Shanm)n
v. United States, 512 U.S. 573, 579 (1994), but will not bar Defendant from presenting character
witnesses or testimony about his personal circumstances to the extent they rebut facts brought
into issue in the Government’s case in chief. See Fed. R. Evid. 404(a)(2).

Accordingly, the motion is GRANTED in part and DEN]ED in part.

(7) Evidence that Defendant is Licensed to Practice Dentistry in Peru

The Government objects to the admission of evidence that Defendant was a licensed and
trained dentist in Peru because “there is no evidence supporting this assertion aside from the
defendant’s own out~of-court statements.” Gov. Supp. Mo. at 5. 'l`he Defendant has since
provided documentation of his training and license to practice dentistry, so this issue is moot.

Accordingly, the motion is DENIED.

III. Defendant’s Motion in Limine

Defendant requests the preclusion of evidence that Defendant engaged in the unlicensed
practice of dentistry outside of his work at Dental Express. For the same reasons provided under
the Government’s motion #l, Defendant’s motion is DENIED.
Dated: New York, New York

November 21, 2018

SO ORDERED

PAUL A. CROTTY
United States District Judge

 

